            CASE 0:20-cv-02195-NEB-BRT Doc. 7 Filed 10/20/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – MINNESOTA, LEAGUE OF
 WOMEN VOTERS OF MINNESOTA,

                Plaintiffs,
                                                   Civil Action No.
          v.

 ATLAS AEGIS LLC, ANTHONY CAUDLE,
 JOHN DOES #1-10,

                Defendants.


                          DECLARATION OF JAYLANI HUSSEIN

Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.      I am the Executive Director of CAIR Minnesota (“CAIR-Minnesota”). I hold

degrees in Community Development and City Planning from St. Cloud State University and

Political Science from North Dakota State University. As Executive Director, I am responsible

for the management and leadership of CAIR-Minnesota.

       2.      The Council on American-Islamic Relations (CAIR) is America’s largest Islamic

civil liberties and advocacy group with thirty-five offices and chapters nationwide and in

Canada.

       3.      CAIR-Minnesota has a team of approximately ten people comprised of seven full

time staff together with additional part-time staff and contractors.

CAIR’S Mission and Election Advocacy

       4.      CAIR’s mission is to enhance the understanding of Islam, encourage dialogue,

protect civil liberties, empower American Muslims, and build coalitions that promote justice and

mutual understanding. From restrictions placed on Muslims to practice their religion, to profiling
                CASE 0:20-cv-02195-NEB-BRT Doc. 7 Filed 10/20/20 Page 2 of 6




and discrimination stemming from a lack of understanding of Islam, the need for CAIR in

Minnesota is great.

           5.      CAIR-Minnesota strives to ensure that Muslims in Minnesota enjoy the same

protections that all Americans have. We work vigorously on behalf of Muslim Minnesotan

community members experiencing discrimination. Such work includes filing charges of

discrimination, letter writing, and referrals to our attorney referral network on issues ranging

from employment, public accommodation and school discrimination, to hate crimes and

governmental religious/racial profiling.

           6.      Civic engagement and encouraging voting are a central component of our work.

We regularly work directly with the Muslim Minnesotan community (comprised predominantly

of people of East African descent) on civic engagement activities, including get-out-the-vote

efforts.

           7.      Our civic engagement and election support are a critical part of our work

supporting and empowering Minnesota Muslims. We have a full-time staff member who is

tasked with undertaking civic engagement and census work. Our election advocacy involves

educating potential eligible voters and registering people to vote. We work in the Twin Cities of

Minneapolis and St. Paul and in rural Minnesota to connect to Muslims across the state. Our

work includes both digital advocacy and in-person canvassing in parking lots and other places

with high visibility to engage immigrant communities of naturalized citizens.

Recent Anti-Voter Intimidation Work

           8.      CAIR-Minnesota has been actively involved this year in addressing voter

suppression efforts in the state. Fears of voter suppression have been stoked by President Donald

Trump’s statements during the first presidential debate and in his recent visit to Minnesota, on
            CASE 0:20-cv-02195-NEB-BRT Doc. 7 Filed 10/20/20 Page 3 of 6




September 30, 2020. At the end of September, Project Veritas released a deceptive video, which

claimed, without basis, that Representative Ilhan Omar’s campaign had illegally collected ballots

in Minnesota. This video appeared part of a coordinated disinformation effort with widespread

repercussions.

       9.        CAIR-Minnesota devoted substantial resources to addressing the voter threat from

the Project Veritas campaign. Our organization spent approximately one hundred hours dealing

with the fallout from the Project Veritas video campaign. This time was spent talking to reporters

and law enforcement to understand the problem and advocate for transparency. We mobilized to

disperse accurate information and respond to community requests for information. In addition,

we collaborated with other community leaders to educate the community.

       10.         As a consequence of the Project Veritas video and resulting publicity, CAIR-

Minnesota has been actively monitoring other voter suppression efforts in Minnesota.

The Atlas Aegis Campaign

       11.       I first learned of the Atlas Aegis voter intimidation campaign in and around the

time the Washington Post reported on the story in early October of this year. Attached is a copy

of the Washington Post article, published on October 9, 2020.

       12.       In response to this and other, related threats, CAIR-Minnesota has made public

and private requests of local law enforcement and the state Attorney General to investigate voter

suppression.

       13.       The prospect of armed militia attending polling stations is a substantial threat to

voter participation in Minnesota. And it is of particular concern to the American Muslim

community. The Atlas Aegis story has resonated with other attacks on Muslims in Minnesota,

including the 2017 Bloomington Mosque bombing by armed vigilantes. This attack has recently
           CASE 0:20-cv-02195-NEB-BRT Doc. 7 Filed 10/20/20 Page 4 of 6




been in the news because the trial of one of the defendants in that bombing is scheduled to begin

on November 2, 2020.

        14.     We are expecting a surge of community concern as the Atlas Aegis story gathers

momentum. Based on our experience with the Muslim community, we understand that many

people who are intimidated by threats of violence at polling places will choose to remain at home

and lose their right to vote. These direct threats of violence, sadly, resonate with other acts of

intimidation against Minnesota’s Muslims. For example, in 2017, there was a small European

web posting “contest” called “Punish a Muslim Day” that awarded points for proof of harming

Muslims. As a result, a substantial percentage of the Minnesotan Muslim community kept their

children home from school that day.

        15.     In addition, the image of armed vigilantes at polling stations is particularly

traumatic and deleterious to voter participation for people who have recently immigrated to the

United States from countries where armed guards at polling stations is a symbol of violence and

corruption. Members of Minnesota’s Muslim community have experienced the trauma associated

with voter suppression efforts in past elections and any threat of voter intimidation efforts at the

polls is particularly acute for members of Minnesota’s Muslim community whose right to vote

has been threatened in the past.

        16.     Finally, since the killing of George Floyd and the resulting protests, Minnesotans

face the added fear of White Supremacists and vigilante groups seeking to escalate violence at

sites of political protest.

        17.     While some Minnesota voters use mail in ballots, many choose to go in person to

the polls. Others who might have chosen to elect mail-in ballots because of the Atlas threat may

learn of the threat too late to request mail-in ballots. Because of the timing and nature of the
          CASE 0:20-cv-02195-NEB-BRT Doc. 7 Filed 10/20/20 Page 5 of 6




Atlas plan, the likelihood of people not voting if nothing is done to remedy this threat is

extremely high.

       18.     As in person early voting has already begun in Minnesota, I am concerned that the

Atlas campaign is already chilling voting activity and this chill will persist absent a public

declaration that Atlas is foreclosed from intimidating Minnesota voters and a court order

enjoining Atlas from intimidating Minnesota voters.

Diversion of Resources and Frustration of Mission

       19.     CAIR – Minnesota is now redirecting its resources to address the threat from the

Atlas campaign. Community leaders are aware of the Atlas campaign and concerns have been

raised about its impact on voter turnout. We are already devoting staff time to reach out to law

enforcement by telephone and zoom to address the potential for voter intimidation and expect to

continue to have to do this through the election. CAIR-MN has reached out to local law

enforcement and alerted them on election safety as well as now the Atlas Campaign.

Additionally, a community leaders safety meeting is being coordinated with local police chiefs

and community leaders where the Atlas campaign and other voter suppression and community

wide safety issues will be discussed.

       20.     Absent the Atlas campaign, these same staff members would be using their time

to address CAIR-Minnesota’s ordinary voter education and enfranchisement efforts. Due to our

work to respond to, address, and eliminate, or at least mitigate, the harms caused by the Atlas

campaign, together with planning for post-election scenarios, and responding and serving the

increased demands on our services, we are unable to execute our core competence work of

helping new citizens and the large immigrant community to get out and vote.
          CASE 0:20-cv-02195-NEB-BRT Doc. 7 Filed 10/20/20 Page 6 of 6




       21.     Based on our experience with Project Veritas, we believe the resources already

drained by the Atlas campaign may rapidly expand as awareness of the Atlas campaign grows in

the media, including social media.

       22.     The damage from the Atlas campaign to undermine voter participation in the

electoral process is an attack on the right to vote that is at the core of CAIR-Minnesota’s mission.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Executed on October 19, 2020, Minneapolis, Minnesota.


                                                     _______________________
                                                        JAYLANI HUSSEIN
